Citation Nr: 0602371	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee chondromalacia.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee chondromalacia.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

With respect to the veteran's right and left knee 
chondromalacia, the Board observes that the October 2002 
rating decision on appeal granted an initial noncompensable 
rating for such disabilities.  During the course of the 
veteran's appeal, a January 2004 Decision Review Officer 
(DRO) decision granted an increased rating, to 10 percent, 
for both his right knee chondromalacia and his left knee 
chondromalacia, effective October 17, 2001.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of initial 10 percent ratings are not a full grant of 
the benefits sought on appeal, and since the veteran did not 
withdraw his claims of entitlement to higher initial ratings, 
the matters remain  before the Board for appellate review.  

The Board notes that, in December 2003, the veteran requested 
a personal hearing before the Board at his local VA office.  
However, in January 2004, he indicated that he no longer 
wanted such a hearing and requested that his case be 
forwarded to the Board for a decision.  Therefore, the 
veteran's request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2005).  

The Board also observes that, in a February 2004 statement, 
the veteran expressed disagreement with the denial of service 
connection for low back pain.  However, the rating decision 
denying such benefit was not issued until March 17, 2005.  As 
indicated by the RO in a November 2005 letter, the veteran's 
February 2004 statement could not be considered a notice of 
disagreement as such pre-dated the March 2005 rating 
decision.  Therefore, the issue of entitlement to service 
connection for low back pain is not currently before the 
Board.  However, the veteran is advised that he may still 
enter a notice of disagreement as to such denial, as he has 
until one year since the date he was notified of the adverse 
decision to submit such disagreement.   

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Right knee chondromalacia is manifested by subjective 
complaints of pain, giving-way, and lack of endurance and 
objective evidence of positive femoral patellar grinding test 
with crepitus and pain, full strength, full and pain-free 
range of motion, intact anterior cruciate ligaments, medial 
and lateral stability, and X-ray evidence of small 
patellofemoral osteophytes, without evidence of point 
tenderness over the joint line or ligaments, paraesthesias, 
swelling, redness, effusion, arthritis, or bony 
abnormalities. 

3.  Left knee chondromalacia is manifested by subjective 
complaints of pain, giving-way, and lack of endurance and 
objective evidence of positive femoral patellar grinding test 
with crepitus and pain, full strength, full and pain-free 
range of motion, intact anterior cruciate ligaments, medial 
and lateral stability, and X-ray evidence of small 
patellofemoral osteophytes, without evidence of point 
tenderness over the joint line or ligaments, paraesthesias, 
swelling, redness, effusion, arthritis, or bony 
abnormalities. 

4.  Bilateral pes planus is manifested by mild to moderate 
loss of the medial longitudinal arch on weight-bearing, 
inversion on walking, with the angle of the Achilles tendon 
on the calcaneus 7 degrees of valgus, full range of motion, 
normal skin, tine pedis, hyperkertosis, symptomatic keratoma 
of the right sole, bilateral hallux valgus, and plantar warts 
on the right foot, without bunions or sensory loss.  The 
veteran also uses orthotic arch supports.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for right knee chondromalacia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2005).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for left knee chondromalacia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2005).  

3.  The schedular criteria for an initial rating in excess of 
10 percent for bilateral pes planus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claims for 
service connection for bilateral pes planus and a bilateral 
knee condition in October 2001.  In October 2002, the RO 
issued a rating decision granting service connection for such 
disabilities and assigning an initial 10 percent rating for 
bilateral pes planus and an initial noncompensable rating for 
bilateral knee chondromalacia patella, effective October 17, 
2001.  Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned ratings.  The Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  

As such, in March 2002, prior to the initial decision on the 
claims in October 2002, the veteran was provided with notice 
of the VCAA and what evidence is necessary to substantiate a 
service connection claim.  Moreover, pertinent to his initial 
rating claims, the veteran was further advised of VA's duties 
to notify and assist as well as the evidence necessary to 
substantiate an increased rating claim in an August 2005 
letter.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the March 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the letter stated, in boldfaced type, 

Most claims will require evidence of 
inservice occurrence or aggravation of a 
disease or injury, or an event which 
occurred in service that caused an injury 
or disease.  The information and evidence 
of record should show that the claimant 
has a current disability or persistent or 
recurrent symptoms of disability.  In 
addition, the evidence considered should 
show that the disability or symptoms may 
be associated with the claimant's active 
military service.

The RO also specifically informed the veteran, in a letter 
dated in August 2005 that, to establish entitlement to an 
increased evaluation, the evidence must show that his 
service-connected condition had gotten worse.  

In addition, the RO informed the veteran in both the March 
2002 and August 2005 letters about the information and 
evidence that VA would seek to provide.  Specifically, in 
March 2002, the veteran was advised that VA would obtain 
evidence kept by VA and any other Federal government agency 
as well as request private treatment records so long as he 
completed a release form.  Such letter further informed the 
veteran that VA would request statements from persons who 
have knowledge of the claimed conditions, if he provided 
complete names and mailing addresses.  Moreover, the August 
2005 letter advised the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration.  He was also informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, to include records from 
state and local governments, private doctors and hospitals, 
and current and former employers.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
March 2002 letter, the veteran was notified that he should 
identify all post-service treatment for his feet and knees as 
well as provide a detailed history about such claimed 
conditions.  In the August 2005 letter, the veteran was 
informed that he must provide adequate identifying 
information for such records and that it was his 
responsibility to ensure that VA received all requested 
records not in the possession of a Federal department or 
agency.  
Both letters also notified the veteran that VA would attempt 
to obtain private records if he completed and returned VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each provider.  

With respect to the fourth element of notice, the August 2005 
letter requested that the veteran inform VA if there is any 
other evidence or information that he believe would support 
his claim and, if such evidence or information was in his 
possession, to send it to VA.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA treatment records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran has not indicated that he sought private 
treatment for his claimed disabilities.  Moreover, he was 
provided with VA examinations in August 2002 and January 2005 
in order to adjudicate his claims.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with statements of the case and 
supplemental statements of the case, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

II.  Factual Background

In an October 2002 rating decision, the veteran was granted 
service connection for bilateral knee chondromalacia patella, 
evaluated as noncompensably disabling pursuant to Diagnostic 
Code 5260, and bilateral pes planus, evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5276, effective October 
17, 2001.  During the course of his appeal, the veteran was 
granted initial ratings of 10 percent for right and left knee 
chondromalacia, respectively, effective October 17, 2001.  

A December 2001 VA treatment record shows initial complaints 
of bilateral knee pain and fallen arches.  The veteran 
noticed the pain in September 1999 when he started working in 
construction and had not had such evaluated previously.  In 
March 2002, the veteran complained of bilateral knee pain and 
fallen arches.  Pain was exacerbated by attempts to run or 
climb stairs.  He also had increased discomfort when he tried 
to work at construction in 1999.  Objectively, the veteran's 
gait was unremarkable.  Strength was 5/5.  There was no 
paraesthesias, swelling, or redness.  There was no point 
tenderness about the knee over the joint line or ligaments.  
He had negative drawer, compression and McMurray tests.  
There was no effusion.  The veteran had positive femoral 
patellar grinding test with crepitus and pain bilaterally and 
roughly equal.  Flexible flatfoot noted bilaterally with full 
range of motion.  The assessment was chondromalacia patella 
and flexible flatfoot.  

An August 2002 VA examination reflects that, the veteran had 
marked pain in his arches and soles of his feet.  He had to 
wear slippers before going for an interview and then putting 
on his dress shoes.  If the veteran wore dress shoes for a 
number of hours, the pain returned and was rather severe.  He 
took Tylenol and aspirin for the pain.  The veteran had no 
broken bones in the foot and did not relate any additional 
problems.  Regarding his knees, the veteran also took Tylenol 
and aspirin for the pain.  The veteran did not run any more 
because of the discomfort.  He had no injuries to cause any 
fractures of the knee joints of the patellar.  

Upon examination, the skin of the veteran's feet was normal.  
He had no sensory loss, but had no arches.  The veteran had 
bilateral hallux valgus of both feet, but no bunions.  He had 
a plantar wart on the right foot.  Upon walking, the veteran 
had marked pes planus with inversion on walking of both feet.  
There was no swelling or effusion of either knee.  The 
anterior cruciate ligaments were intact.  The veteran had 
grinding noise in both knees on rocking.  His range of motion 
was normal in that extension was from 90 to zero degrees and 
flexion was to 135 degrees bilaterally.  X-rays of the 
veteran's knees revealed small patellofemoral osteophytes 
bilaterally.  There was no evidence of effusion, arthritis, 
or bony abnormality.  The veteran was diagnosed with pes 
planus, plantar warts of the right foot, and bilateral knee 
chondromalacia.  

VA treatment records dated in October 2002 reflect that the 
veteran had chondromalacia patella and pes planus.  With 
regard to his knees, the veteran had lost weight, stopped 
running, and took aspirin as needed.  Pertinent to his feet, 
the veteran had no orthotics, but used work boots that felt 
good.  Musculoskeletal examination showed no redness, warmth, 
or swelling.  

Additional VA records continue to show diagnoses of bilateral 
chondromalacia patella and pes planus.  In December 2002, the 
veteran complained of chronic bilateral knee pain which was 
exacerbated by his work in housekeeping.  He experienced a 
burning and itching in his bilateral knees when on his feet 
for prolonged periods at work or walking.  The veteran found 
walking up steps difficult.  He was not presently 
experiencing knee pain and rated such as a zero out of 10.  
It was noted that the veteran had picked up podothotic 
dynamic orthotic arch supports from podiatry for his flat 
feet.  Objectively, the veteran had active range of motion 
from zero to 130 degrees in his bilateral knees.  He had 5/5 
strength in his lower extremities.  Special tests were 
unremarkable and such were not tender to palpation.  Edema, 
effusion, and gait were within normal limits.  The assessment 
was chronic bilateral knee pain with small patellofemoral 
osteophytes on X-ray.  Also in December 2002, the veteran was 
seen for a large, two centimeters, callous plantar aspect 
below the third metatarsal head.  It was noted that the 
veteran had arch pain upon ambulation and arch supports had 
not helped in the past.  The veteran also complained of a 
painful callus on the ball of the right foot.  He had 
moderate to marked discomfort associated upon ambulation.  
Mild swelling was associated with such.  Objectively, pedal 
pulses were present and symmetrical.  Neurologically, tactile 
sensation was present in the feet.  There were no abnormal 
reflexes.  The veteran's skin temperature, turgor, and tone 
were normal in the forefeet.  There was a 1+ centimeter in 
diameter nucleated hyperkeratotic plaque noted beneath the 
right II metatarsophalangeal joint level with mild edema 
surrounding such.  Musculoskeletally, the veteran had pes 
planus bilaterally.  There was slight thickening of the 
plantar fasciae and such was nontender to palpation 
presently.  The assessment was symptomatic keratoma, right 
sole, history of plantar fasciitis, and equinus.  

In March 2003, the veteran complained of pain in his knees.  
Such was worse when using weights and lasted for several 
hours afterwards.  It was noted that the veteran was using 
weights three days a week.  His knees were okay during his 
job and other days of the week.  The veteran also indicated 
that arch supports made a difference.  A July 2003 podiatry 
record shows complaints of interdigital scaling.  He was 
diagnosed with tine pedis and hyperkertosis times one.   In 
October 2003, it was recorded that the veteran was receiving 
physical therapy for his knees and had received orthotics for 
his feet. 

A January 2005 VA examination shows that the veteran was 
wearing an orthotic arch support which he obtained through 
VA.  He found it to be helpful and had been wearing such for 
the past two years.  The veteran stated that, while he was 
sitting down, he had no pain in his feet, but he did 
janitorial work and, by the end of the night, his feet were 
burning.  He took no medications.  The veteran indicated 
that, after work every night, he took a hot bath which 
alleviated his foot pain.  He denied any flare-ups.  The 
veteran had not had any surgery or specific injury.  The 
veteran stated that the condition effected his usual 
occupational and daily activities in that, after prolonged 
walking and standing for about eight hours, he will have 
burning foot pain that lasts until he takes a bath.  He 
stated that he no longer jogged or played basketball because 
such exacerbated his foot and knee pain.  The veteran had new 
shoes and there was no unusual wear noted.  

Regarding his knees, the veteran stated that he would have 
intermittent sharp pain, giving-way, and lack of endurance in 
both of his knees.  He indicated that, on a daily basis, the 
typical pain was a two to three out of ten.  He took no 
medication.  The veteran stated that his knee pain was 
exacerbated by bending, lifting, or weather, and resolved by 
heat or walking.  He indicated that pain during a flare-up 
was a three out of ten and was an instantaneous pain, which 
lasted for about 30 seconds.  Such occurred on a weekly basis 
on and off.  The veteran reported that, during these brief 
flare-ups, his range of motion and function were additionally 
limited by 20 percent due to pain.  Such occurred about once 
a week.  After repetitive use, such as bending many times, 
the veteran stated that his range of motion and function were 
additionally limited by 30 percent, which lasted during the 
30 seconds of that flare-up while in repetitive use.  He 
indicated that such affected his job as a janitor because he 
must bend over and sometimes lifting hurt.  The veteran 
stated that sitting for long periods of time will flare-up 
his knee pain.  after going to a football game, movie, or for 
a car ride for one to two hours, his knees would be 
uncomfortable when he got up.  

Upon physical examination, the veteran's gait was normal and 
narrow-based.  He was able to walk on his toes, heels, rise 
from a squat, and tandem walk without difficulty.  There was 
no pain to palpation in the knees or feet.  Range of motion 
of the knees was full and pain-free.  There was no swelling 
or effusion in either knee.  The patellae appeared to track 
normally without crepitus.  The knees were stable medially 
and laterally.  Lachman's test was negative.  Examination of 
the feet with weight bearing showed the angle of the Achilles 
tendon on the calcaneus had 7 degrees of valgus bilaterally.  
Such was easily correctable to zero degrees without pain.  
with weight bearing, there was mild to moderate loss of the 
medial longitudinal arch of bilateral feet.  Strength was 5/5 
in the upper and lower extremities.  Deep tendon reflexes 
were intact at the bilateral patellar and Achilles tendons.  
Sensation was intact.  The veteran was diagnosed with 
bilateral pes planus and bilateral chondromalacia patellae.  

In a June 2005 addendum, the January 2005 VA examiner 
indicated that, with regard to the veteran's additional 20 to 
30 percent limitation of motion and function during flare-ups 
or repetitive use, the DeLuca criteria was purely subjective 
and cannot be assessed in degrees or examined.  Such 
descriptions were the veteran's impression of how much his 
range of motion was limited.  Due to the fact that he was not 
being examined during a flare-up, no measurement of actual 
degrees was possible.  The examiner noted that the veteran's 
flare-ups lasted for about 30 seconds.  It was difficult to 
assess the degree of functional loss due to a 30 second 
flare-up that occurred once a week.  The examiner indicated 
that, if one multiplied 20 percent or 30 percent times 140 
degrees one would have an estimate only of what the veteran 
perceived as his loss of range of motion during his once-a-
week 30 second flare-up.  Such was estimated to be from 28 to 
41 degrees.  The examiner further stated that range of motion 
testing was done with a goniometer and that the veteran had 
full range of motion, which is described as zero to 140 
degrees.  The examiner indicated that repetitive use testing 
was not performed, but the examiner observed  the veteran 
walk, flex, and extend his knees to rise from the chair in 
the waiting room and in the examination room for several 
instances. 

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2005).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

A.	Right and Left Knee Chondromalacia

The veteran's service-connected right and left knee 
chondromalacia disabilities are rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  He contends 
that he experiences pain, giving-way, and lack of endurance 
in his knees and such interferes with his janitorial job.  
Therefore, the veteran claims that he is entitled to initial 
ratings in excess of 10 percent for such service-connected 
disabilities.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

The Board notes that additional Diagnostic Codes pertinent to 
rating knee disabilities such as ankylosis, dislocated 
semilunar cartage, impairment of the tibia and fibula 
demonstrated by nonunion or malunion, and genu recurvatum, 
allow for ratings in excess of 10 percent.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263, 
respectively.  

As the evidence of record demonstrates that the veteran's 
separate disabilities of right and left knee chondromalacia 
are manifested by identical symptoms, the Board has 
determined that a repetitive discussion of the analysis of 
such disabilities is not necessary.  Therefore, the Board 
finds that the veteran's left and right knee disabilities are 
both manifested by subjective complaints of pain, giving-way, 
and lack of endurance and objective evidence of positive 
femoral patellar grinding test with crepitus and pain, full 
strength, full and pain-free range of motion, intact anterior 
cruciate ligaments, medial and lateral stability, and X-ray 
evidence of small patellofemoral osteophytes, without 
evidence of point tenderness over the joint line or 
ligaments, paraesthesias, swelling, redness, effusion, 
arthritis, or bony abnormalities. 

The veteran's bilateral chondromalacia is rated under 
Diagnostic Code 5260, pertinent to limitation of flexion, and 
he has been assigned 10 percent evaluations for both his 
right and left knees.  As indicated previously, the veteran 
is not entitled to a 20 percent rating for either knee under 
such diagnostic code unless the evidence shows that flexion 
is limited to 45 degrees.  In August 2002, the veteran had 
normal range of motion with flexion to 135 degrees.  In 
December 2002, his active range of motion was to 130 degrees.  
Most recently, in January 2005, the veteran had full range of 
motion, which was subsequently noted to be from zero to 140 
degrees.  Regarding the DeLuca, supra, factors, the Board 
observes that the veteran reported having pain, giving-way, 
and lack of endurance in his knees bilaterally.  Moreover, he 
indicated that he experienced flare-ups, which lasted for 
about 30 seconds and occurred approximately once a week.  In 
January 2005, the veteran indicated that during flare-ups, 
his range of motion and function were additionally limited by 
20 percent.  Also, he stated that, after repetitive use, his 
range of motion and function were additionally limited by 30 
percent.  In June 2005, the January 2005 VA examiner 
indicated that that the veteran experienced a 28 to 41 degree 
loss of range of motion during his flare-ups and repetitive 
use.  Such results in bilateral knee flexion limited to, at 
most, approximately 99 degrees, based on Plate II (normal 
range of knee motion is from zero to 140 degrees).  
Therefore, as the veteran does not have flexion limited to 45 
degrees in either knee, to include consideration of the 
DeLuca factors, he is not entitled to an initial rating in 
excess of 10 percent for his right or left knee disabilities 
under Diagnostic Code 5260.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  As indicated previously, separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-04, 
supra.  However, in the instant case, there is no evidence 
that the veteran experiences limited extension of either 
knee.  Specifically, in August 2002, the veteran had normal 
range of motion with extension from 90 to zero degrees.  In 
December 2002, his active range of motion was from zero to 
130 degrees.  Most recently, in January 2005, the veteran had 
full range of motion, which was subsequently noted to be from 
zero to 140 degrees.  The Board again notes that the veteran 
experiences additional limitation in motion and function on 
flare-ups or repetitive use, see DeLuca; however, such 
additional impairment is already contemplated by the 
veteran's 10 percent ratings assigned under Diagnostic Code 
5260.  As such, to assign separate evaluations under 
Diagnostic Code 5261 would be tantamount to pyramiding as the 
veteran would be compensated twice for the same 
manifestations.  See 38 C.F.R. § 4.14; Esteban, supra.  

The Board has also considered whether the veteran is entitled 
to a separate or higher rating for either knee under 
Diagnostic Code 5257, pertinent to subluxation and 
instability.  However, despite the veteran's subjective 
complaint that his knees give-way, there is no objective 
evidence of recurrent subluxation or lateral instability.  
Specifically, in December 2001, the veteran had negative 
drawer signs.  Moreover, in August 2002, his anterior 
cruciate ligaments were noted to be intact and, in January 
2005, his knees were stable medially and laterally.  As such, 
the veteran is not entitled to a separate or higher 
evaluation for either knee under Diagnostic Code 5257.  
Moreover, there is no X-ray evidence of arthritis of record.  
Therefore, VAOPGCPREC 23-97 and VAOPGCPREC 9-98, supra, are 
inapplicable.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005),  to 
include the criteria for a rating in excess of 10 percent 
under the other Diagnostic Codes cited above, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
the evidence of record fails to demonstrate ankylosis, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula demonstrated by nonunion or malunion, or genu 
recurvatum, the veteran is not entitled to initial ratings in 
excess of 10 percent under Diagnostic Codes 5256, 5258, 5262, 
or 5263, respectively.  Additionally, there is no evidence of 
any arthritis, or bony abnormalities.  As such, a review of 
the record, to include the medical evidence, otherwise fails 
to reveal any additional functional impairment associated 
with the veteran's bilateral knee disabilities to warrant 
consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims for an 
initial rating in excess of 10 percent for service-connected 
right and left knee chondromalacia, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

B.	Bilateral Pes Planus

The veteran's service-connected bilateral pes planus is rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  He contends that he experiences pain, itching, 
and burning in his feet and such interferes with his 
janitorial job.  Therefore, the veteran claims that he is 
entitled to an initial rating in excess of 10 percent for 
such service-connected disability. 

Diagnostic Code 5276 provides that pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, that is bilateral in nature 
warrants a 50 percent evaluation and, if unilateral in 
nature, a 30 percent evaluation is warranted.  Severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is bilateral in nature warrants a 30 
percent evaluation, and, if unilateral in nature, a 20 
percent evaluation is warranted.  Moderate acquired flatfoot 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation.  

Other potentially applicable Diagnostic Codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5278 for acquired claw foot (pes 
cavus), Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones, and Diagnostic Code 5284 for foot 
injuries.  

The evidence of record demonstrates that the veteran's 
bilateral pes planus are manifested by mild to moderate loss 
of the medial longitudinal arch on weight-bearing, inversion 
on walking, with the angle of the Achilles tendon on the 
calcaneus 7 degrees of valgus, full range of motion, normal 
skin, tine pedis, hyperkertosis, symptomatic keratoma of the 
right sole, bilateral hallux valgus, and plantar warts on the 
right foot, without bunions or sensory loss.  The veteran 
also uses orthotic arch supports.  In order to warrant a 30 
percent evaluation for bilateral pes planus, such must be 
severe in nature with objective evidence of marked deformity, 
such as pronation or abduction, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  For the following reasons, the 
Board finds that, when evaluated under Diagnostic Code 5276, 
the manifestations of the veteran's bilateral pes planus more 
nearly approximate moderate, as opposed to severe, 
disability.  

The Board initially notes that there is no evidence of a 
marked deformity such as pronation or abduction.  Moreover, 
in January 2005, the VA examiner noted that, while the angle 
of the Achilles tendon on the calcaneus had 7 degrees of 
valgus bilaterally, such was easily correctable to zero 
degrees without pain.  Also, while the veteran has complained 
of pain associated with his pes planus, there is no evidence 
that such pain on manipulation and use is accentuated or that 
there is any indication of swelling on use.  With regard to 
characteristic callosities, the Board observes that the 
veteran has been treated for tine pedis, hyperkertosis, 
symptomatic keratoma of the right sole, and plantar warts on 
the right foot; however, the balance of the evidence fails to 
demonstrate that the veteran's bilateral pes planus are of 
such severity so as to warrant a 30 percent evaluation.  

Therefore, pertinent to Diagnostic Code 5276, while the 
veteran exhibits characteristic callosities indicative of a 
30 percent disability rating, he fails to manifest any 
additional symptoms warranting a 30 percent evaluation and 
his overall disability picture does not, therefore, more 
nearly approximate the criteria for a 30 percent disability 
rating.  
 
The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's bilateral pes 
planus is productive of pronounced flatfoot, warranting a 50 
percent evaluation.  The medical evidence does not show 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, or severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  As such, the veteran is not entitled to 
a 50 percent disability rating under Diagnostic Code 5276 for 
his bilateral pes planus.

As the veteran's bilateral pes planus disability is not rated 
under a Diagnostic Code pertinent to limitation of motion, 
the DeLuca, supra, factors are not for consideration.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005),  to 
include the criteria for a rating in excess of 10 percent 
under the other Diagnostic Codes cited above, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in 
view of the clinical data, which reflects no evidence of 
acquired claw foot (pes cavus), malunion or nonunion of 
tarsal or metatarsal bones, or any other foot injuries, there 
is no basis for a rating in excess of 10 percent under any of 
these Diagnostic Codes.  Additionally, there is no evidence 
of any ankle disability and the evidence shows that the 
veteran's skin is normal and sensation is intact.  As such, 
a review of the record, to include the medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's bilateral pes planus 
to warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for service-connected 
bilateral pes planus, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

C.	Extra-Schedular Consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  The record does not reflect any post-
service hospitalizations for the veteran's knee or foot 
disabilities or show that such are unusually manifested.  
While the veteran complains of interference with his 
janitorial job as a result of increased knee and foot pain 
from prolonged standing, there is no evidence that the 
veteran is unemployable due to his knee and foot 
disabilities, singularly or jointly.  Therefore, the medical 
evidence shows that any objective manifestations of such 
disabilities are exactly those contemplated by the schedular 
criteria.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

An initial rating in excess of 10 percent for right knee 
chondromalacia is denied.

An initial rating in excess of 10 percent for left knee 
chondromalacia is denied.

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


